Title: Notes on Anti-French Sentiment in the Washington Administration, [before 6 February 1798]
From: Jefferson, Thomas
To: 


          
            [before 6 Feb. 1798]
          
          […] one of the Secretaries that a resolution was formed to give no office to any person who did not approve of the proceedings of the Executive, and that it was determined to recall Monroe whose conduct was not consonant with the views of the Executive. Davy said they expressed very hostile dispositions towards France, and he wished Logan to apprise Adet of it, who he observed was a good kind of man, ought to know it, & to put his government on their guard.
        